DETAILED ACTION
This action is in response to the RCE filed on 02/23/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Response to Amendment
Applicant’s amendment filed on 05/06/2021 has been entered. Claims 1, 8, 12 – 16 and 20  have been amended. No claims have been canceled. No claims have been added.  Claims 1- 20 are still pending in this application, with claims 1 and 20 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 – 10, 14 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasley et al. (US 2015/0297106) (“Pasley”) in view of Bocquelet  (“Toward a .
For claims 1 and 20, Pasley discloses a  neuronal speech system  and method for decoding intended speech from neuronal signals (Abstract), comprising: a neuronal signal recorder implanted into a human user's brain (brain speech activity data may be detected using one or more electrodes implanted directly on the surface of the brain, [0057] [0058] [0061] [0066]), comprising: an electrode array ([0061] [0066]); a neuronal signal decoder configured to be located externally to the user's body (Fig.1A, 105; [0049] [0070] [0071]), comprising: a processor ([0074]); an input/output interface (data input component, computer display, speaker, wherein a decoder and output device are the same device, [0071] [0073] [0087] [0088]); and a memory ([0074]), where the memory contains a neuronal speech application that directs the processor to ([0074]): obtain neuronal signal data from the neuronal signal recorder ([0070] [0075]), where the neuronal signal data describes neuronal activity proximal to the implanted neuronal signal recorder [0058] [0059] ([0070] [0075]); decode speech features from the neuronal signal data using a neuronal decoding model ([0080 - 0082]); construct a speech string (sentence) from the decoded speech features ([0088]); and output the constructed speech string via an output device ([0086 – 0088]). Yet, Pasley fails to teach the following: the electrode array is further an array of microelectrodes; the neuronal signal recorder is configured to be embedded into the human user’s brain; and the neuronal signal recorder comprises controller circuitry, where the controller circuitry is configured to record local field potentials (LFPs) and action potentials (APs) from each microelectrodes in the array of microelectrodes; and bin features describing the LFPs and Aps from each microelectrode in the array of microelectrodes in a plurality of bins, where each covers a time window between 5ms and 100ms; and 
However, Bocquelet discloses a system and method of a brain –computer interface for speech restoration (Abstract) wherein microelectrode arrays, including surface (micro-electrocorticography arrays) or embedded (intracortical micro-electrodes –array, MEAs) (pg. 36 and 37), are used to record neuronal signals which comprise LFPs and APs (IV Conclusion, pg. 36, 43 and 44). Furthermore, the embedded microelectrode arrays produce neuronal signals which are discretely decoded to identify speech features including phonemes (using microelectrodes in a patient suffering from locked-in syndrome and thus who could not produce any overt movement or speech, 38 different American English phones could be decoded…, 1.Discrete decoding); and the use of embedded micro-electrode arrays is suggested to capture fine features of neural activity underlying speech production to improve decoding accuracy related to intended speech and articulatory features  (pg.44, 154  -157, 158 – 160 and 195).
	Moreover, Leuthardt discloses a multimodal brain computer interface (Abstract) comprising a neuronal signal recorder (single implantable housing comprising an electrode array and signal acquisition circuitry, [0032]), wherein the neuronal signal recorder comprises a microelectrode array (Fig.1, 104; [0031] [0032]); controller circuitry (amplifier, multiplexer, filter, A/D converter, Fig.2, 204 – 208; [0032] [0038] [0039]) configured to record neuronal signal data ([0038][0039]); and communication circuitry  (transmitter, Fig.2, 212) configured to wirelessly transmit neural signal data to a neuronal signal decoder ([0039]).
	 Moreover, Donoghue discloses a method for recording and decoding neurological signals using microelectrodes (Abstract), wherein electrical activity (action potentials of neurons, [0005]) are recorded from the microelectrode array and binned in a plurality of bins ([0008]), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to substitute the electrode array disclosed by Pasley with the embedded micro-electrode array disclosed by Bocquelet to achieve the predictable results of capturing neuronal features including local field potentials and action potentials at the cellular level (Bocquelet, pg. 195) for the purpose of improving the accuracy of decoding intended speech and articulatory features from neuronal signals.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the combined teachings of Pasley and Bocquelet with Leuthardt’s and Donoghue’s teachings so that the neuronal signal recorder further comprises controller circuitry and communication circuitry configured to wirelessly transmit neuronal signal data for the purpose of developing a system/device to enable a user to communicate when spoken language is lacking or impaired (Pasley, [0003]), wherein the controller circuitry is further configured to record the local field potentials (LFPs) and action potentials (APs) from each microelectrodes in the array of microelectrodes and bin features describing the LFPs and APs from each microelectrode in the array of microelectrodes in a plurality of bins, wherein each bin covers a time window between 5ms and 100ms so that the transmitted neuronal signal fata further comprises the values of the bins.

	For claim 6, Pasley, and Bocquelet further disclose, wherein the neuronal signal recorder is implanted below the surface of the user’s brain (Pasley, electrodes of electrode array, [0057] [0058]) (Bocquelet, intracortical micro-electrode arrays, pg. 36)
2 and 10mm2 (Pasley, electrode array may cover a surface area of about 1 cm2,; [0063]) (Bocquelet, MEAs only allow to cover small cortical areas of the order of 1cm2, pg. 36).
For claim 9, Pasley further discloses, wherein the speech features are phonemes (Pasley, [0088]).
	 For claim 10, Pasley further discloses, wherein the speech features are articulation features (Pasley, [0045] [0047] [0080]).
	For claim 14, Bocquelet further discloses, wherein the neuronal signal data comprises action potential information and local field potential information from at least one electrode in the multielectrode array (array of microelectrodes) (Bocquelet, intracortical micro-electrode arrays, pg. 36).
	For claim 17, Pasley and Leuthardt further disclose, wherein the neuronal signal recorder is utilized for a prosthetic control system (Pasley, [0003] [0005 – 0007]) (Leuthardt, the neuronal signal recorder records both motor related and speech signals to control a prosthetic device, [0016] [0017] [0021] [0022] [0024] [0025] [0043 – 0045] [0062]).
	For claim 18, Pasley further discloses, wherein the output device is a vocalizer (Pasley, output device coverts the speech feature into audible sound, [0088]).
	For claim 19, Pasley further discloses, wherein the output device is a text-based messaging system (Pasley, output device may convert the speech feature data into readable text, [0088]).

Claims 2, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pasley et al. (US 2015/0297106) (“Pasley”) in view of Bocquelet  (“Toward a brain-computer interface for speech restoration”), and further in view of Leuthardt (US 2012/0022391), and further in view of Donoghue et al. (US 2003/0105409) (“Donoghue”) and further in view of Herff et al. (“Brain-to-text: decoding spoken phrases from phone representations in the brain”) (“Herff”).
For claim 2, the combination of Pasley, Bocquelet, Leuthardt and Donoghue fails to teach, wherein to decode speech features from the neuronal signal data, the neuronal speech application further directs the processor to use a language model.
However, Herff discloses a system and method for decoding spoken phrases from phone representations in the brain, wherein a language model is used to decode speech features from neuronal signal data (2.10.Decoding Approach, pg.5 -6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to substitute the decoding method disclosed by the combination of Pasley, Bocquelet, Leuthardt and Donoghue with Herrf’s decoding method to achieve the following predictable results for the purpose of developing a system/device to enable a user to communicate when spoken language is lacking or impaired, wherein the system/device is optimized for continuous speech (Pasley, [0003]) (Herff, 1.Introduction, pg.1 – 2): to decode speech features from the neuronal signal data, the neuronal speech application further directs the processor to use a language model.

For claim 3, Pasley and Herff further discloses, wherein the language model adapts to the user's speech patterns (Pasley, a decoder module is tailored for a particular subject by allowing a user to provide input as to the accuracy of the resulting output speech feature data, wherein 

For claim 11, the combination of Pasley, Bocquelet, Leuthardt and Donoghue fails to teach, wherein a given decoded speech feature is selected as probable based on the presence of a previously selected decoded speech feature.
However, Herff discloses a system and method for decoding spoken phrases from phone representations in the brain, wherein a speech feature (word) is selected as probable based on the presence of a previously selected decoded speech feature (To capture important syntactic and semantic information of language, we used a statistical language model that predicts the next word given the preceding words, 2.10.Decoding Approach, pg.5 -6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to substitute the decoding method disclosed by the combination of Pasley, Bocquelet,  Leuthardt and Donoghue with Herrf’s decoding method to achieve the following predictable results for the purpose for the purpose of developing a system/device to enable a user to communicate when spoken language is lacking or impaired, wherein the system user’s communication comprises continuous speech (Pasley, [0003]) (Herff, 1.Introduction, pg.1 – 2): a given decoded speech feature is selected as probable based on the presence of a previously selected decoded speech feature.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pasley et al. (US 2015/0297106) (“Pasley”) in view of Bocquelet  (“Toward a brain-computer interface for speech restoration”), and further in view of Leuthardt (US 2012/0022391), and further in view of .
For claim 4, the combination of Pasley, Bocquelet, Leuthardt and Donoghue fails to teach, wherein the neuronal decoding model comprises a machine learning model.
However, Ayyad discloses a system and method for determining perceptual experiences (Abstract), wherein a neuronal decoding model to decode brain signals to identify speech ([0204 – 0206]) comprises a machine learning module ([0213 – 0216] [0223]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to substitute the decoding method disclosed by the combination of Pasley, Bocquelet, Leuthardt and Donoghue with Ayyad’s decoding method to achieve the following predictable results for the purpose of developing a system/device to enable a user to communicate when spoken language is lacking or impaired, wherein using machine learning models in the system/device provides advantages such as greater efficiency with data processing and management (Pasley, [0003]): the neuronal decoding model comprises a machine learning model.

For claim 5, Ayyad further discloses, wherein the machine learning model is a neural network (Ayyad, variation of RNN, [0213 – 0216] [0223]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pasley et al. (US 2015/0297106) (“Pasley”) in view of Bocquelet  (“Toward a brain-computer interface for speech restoration”), and further in view of Leuthardt (US 2012/0022391), and further in view of .
	For claim 7, the combination of Pasley, Bocquelet, Leuthardt  and Donoghue fails to teach, wherein the neuronal signal recorder is implanted into the hand/arm region of the motor cortex of the user's brain.
	However, Flaherty discloses a biological interface system (Abstract), wherein electrodes used to detect electrical neural signals are implanted into a hand/arm region of the motor cortex of a user’s brain ([0050] [0051] [0053] [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the combined teachings of Pasley, Bocquelet, Leuthardt  and Donoghue with Flaherty’s teachings so that neuronal signal recorder (Pasley, electrodes of electrode array, [0057] [0058]) is implanted into the hand/arm region of the motor cortex of the user's brain for the purpose of developing a system/device to enable a user to communicate when spoken language is lacking or impaired while further enabling the potential for enhanced control capabilities of electrocorticographic derived brain computer interfaces by combining speech signals with motor signal (Pasley, [0003]) (Leuthardt, [0016] [0017]).
 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pasley et al. (US 2015/0297106) (“Pasley”) in view of Bocquelet  (“Toward a brain-computer interface for speech restoration”), and further in view of Leuthardt (US 2012/0022391), and further in view of Donoghue et al. (US 2003/0105409) (“Donoghue”) and further in view of Von Novak et al. (US 2019/0053725) (“Von Novak”).
For claim 12, the combination of Pasley, Bocquelet, Leuthardt and Donoghue fails to teach, wherein the controller circuitry comprises a voltage threshold filtering circuitry; and the voltage threshold filtering circuitry is configured to produce a binary value indicating the presence or absence of an action potential for at least one channel in the multielectrode array based on the recorded voltage on that the at least one channel.
However, Von Novak discloses a neural signal data capture (Abstract), wherein voltage threshold filtering circuitry (differentiator, timer, level trigger, AND gate, Fig.7, 720, 740, 725, 745) is configured to produce a binary vale (true) indicating the presence or absence of an action potential for at least one channel in a multielectrode array (Fig.1, 130; [0026] [0028]) based on recorded voltage on that at least one channel ([0055 – 0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to improve the system and method disclosed by the combination of Pasley, Bocquelet, Leuthardt and Donoghue in the same way that Van Novak’s system and method have been improved to achieve the following predictable results for the purpose of developing a system/device to enable a user to communicate when spoken language is lacking or impaired (Pasley, [0003]): the controller circuitry (Leuthardt, [0032]) further comprises a voltage threshold filtering circuitry; and the voltage threshold filtering circuitry is configured to produce a binary value indicating the presence or absence of an action potential for at least one channel in the multielectrode array (array of microelectrodes) based on the recorded voltage on that the at least one channel.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pasley et al. (US 2015/0297106) (“Pasley”) in view of Bocquelet  (“Toward a brain-computer interface for speech .
For claim 13, the combination of Pasley, Bocquelet, Leuthardt and Donoghue fails to teach, wherein the controller circuitry is configured to calculate a moving average of a local field potential amplitude or power in a particular frequency band for at least one electrode in the multielectrode array.
However, Leuthardt1 discloses a method for identifying a functional area of a brain (Abstract), wherein spectral analysis is performed on signals recorded by electrodes, the spectral analysis comprising calculating  a moving average of a power (absolute band power) in a particular frequency band  for at least one electrode in a multielectrode array ([0040 – 0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to improve the system and method disclosed by the combination of Pasley, Bocquelet, Leuthardt  and Donoghue in the same way that Leuthardt1’s system and method have been improved to achieve the following predictable results for the purpose of developing a system/device to enable a user to communicate when spoken language is lacking or impaired, wherein spectral analysis is performed to  provide further information to assess brain function when producing speech signals in the brain, (Pasley, [0003]): the controller circuitry is configured to calculate a moving average of a local field potential amplitude or power in a particular frequency band for at least one electrode in the multielectrode array (array of microelectrodes).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pasley et al. (US 2015/0297106) (“Pasley”) in view of Bocquelet  (“Toward a brain-computer interface for speech restoration”), and further in view of Leuthardt (US 2012/0022391), and further in view of Donoghue et al. (US 2003/0105409) (“Donoghue”) and further in view of Even-Chen et al. (US  2017/0042440) (“Even-Chen”).
For claim 15, the combination of Pasley, Bocquelet, Leuthardt and Donoghue fails to teach, wherein a second neuronal signal recorder is implanted into the user's brain.
However, Even-Chen discloses a brain machine interface (Abstract), wherein two electrode arrays are implanted in a brain to perform neural signal monitoring ([0067]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the combined teachings of Pasley, Bocquelet, Leuthardt  and Donoghue with Even-Chen’s teachings so that a second neuronal signal recorder (electrode array) is implanted into the user's brain for the purpose of developing a system/device to enable a user to communicate when spoken language is lacking or impaired, wherein the system/device monitors neural signals in different regions of the brain (Pasley, [0003]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pasley et al. (US 2015/0297106) (“Pasley”) in view of Bocquelet  (“Toward a brain-computer interface for speech restoration”), and further in view of Leuthardt (US 2012/0022391), and further in view of Donoghue et al. (US 2003/0105409) (“Donoghue”) and further in view of Kesinger et al. (US 2019/0021663) (“Kesinger”).

However, Kesinger discloses an electrode array for measuring patent data (Abstract), wherein electrodes in a multielectrode array (Fig.7, 26c) are selectively utilized to record neural signals based on at least one quality metric, [0148]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the combined teachings of Pasley, Bocquelet, Leuthardt and Donoghue with Kesinger’s teachings so that the neuronal signal recorder selectively utilizes electrodes in the multielectrode array (array of microelectrodes) for recording based on at least one quality metric for the purpose of developing a system/device to enable a user to communicate when spoken language is lacking or impaired, wherein the system/device monitors neural signals in different regions of the brain (Pasley, [0003]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657